DETAILED ACTION
Introduction
This office action is in response to correspondence filed 02/08/2021 in reference to application 16/588064. Claims 1-14 and 19-23 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance based on the reasons mentioned below.

Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to the prior patent numbers 9,812,143 and 10,460,741, was filed on 02/08/2021.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Gayatry S. Nair (Reg. No. 70,812), on 5/19/2021. The applicant attorney accepted the examiner suggested amendments in the language of claim 1 aimed at better explaining the inventive concept and for overcoming Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claim 1 with the following claims below, with strikethrough (

**
1. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing computer-executable instructions 
	determine whether a signal characteristic of a current frame of an audio signal meets a preset modification condition; 
	determine a first modification weight according to linear spectral frequency (LSF) differences of the current frame and LSF differences of a previous frame of the audio signal in response to the signal characteristic of the current frame meeting the preset modification condition; 
	modify a linear predictive parameter of the current frame according to the first modification weight to obtain a modified linear predictive parameter; and
	code the current frame according to the modified linear predictive parameter.

2. (Original)The computer program product of claim 1, wherein before modifying the linear predictive parameter of the current frame, the instructions further cause the device to perform linear prediction analysis on the audio signal to obtain the linear predictive parameter.

3. (Original)The computer program product of claim 1, wherein the first modification weight is determined according to the formula:

    PNG
    media_image1.png
    53
    476
    media_image1.png
    Greyscale
,
wherein w[i] is the first modification weight, wherein lsf_new_diff[i] is the LSF differences of the current frame, wherein lsf_old_diff[i] is the LSF differences of the previous frame, and wherein i is an integer.

4. (Original)The computer program product of claim 3, wherein i is an integer value ranging from 0 to 9.

5. (Original)The computer program product of claim 3, wherein i is an integer value ranging from 1 to 8.


	L[i]=(1- w[i])*L_old[i]+ w[i] *L_new[i],
wherein L[i] is the modified linear predictive parameter of the current frame, wherein w[i] is the first modification weight, wherein L_new[i] is the linear predictive parameter of the current frame, wherein L_old[i] is a linear predictive parameter of the previous frame of the current frame, and wherein i is an integer.

7. (Original) The computer program product of claim 6, wherein i is an integer value ranging from 0 to 9.

8. (Original) The computer program product of claim 1, wherein the signal characteristic of the current frame meets the preset modification condition when the current frame is not a transition frame.

9. (Previously Presented) The computer program product of claim 8, wherein the current frame is a transition frame when a tilt of a previous frame is greater than a tilt threshold value and a coder type of the current frame is a transient.



11. (Original) The computer program product of claim 8, wherein the current frame is a transition frame when a tilt of the previous frame is less than a first tilt threshold value and when the previous frame has a voiced, generic, transition, or audio coding, and wherein a tilt of the current frame is greater than a second tilt threshold value.

12. (Original) The computer program product of claim 1, wherein the instructions further cause the device to: 
	determine a second modification weight in response to the signal characteristic of the current frame not meeting the preset modification condition; and
	modify the linear predictive parameter of the current frame according to the second modification weight.

13. (Original) The computer program product of claim 12, wherein the instructions further cause the device to determine a preset modification weight 

14. (Original) The computer program product of claim 13, wherein the preset modification weight value is 0.5.

15-18. (Canceled). 

19. (Original) An audio coding apparatus comprising: 
	a memory storing instructions; and
	a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to:
	determine whether a signal characteristic of a current frame of an audio signal meets a preset modification condition; 
	determine a first modification weight according to linear spectral frequency (LSF) differences of the current frame and LSF differences of a previous frame of the audio signal in response to the signal characteristic meeting the preset modification condition; 
	modify a linear predictive parameter of the current frame according to the first modification weight to obtain a modified linear predictive parameter; and


20. (Original) The apparatus of claim 19, wherein the signal characteristic meets the preset modification condition when the current frame is not a transition frame. 

21. (Previously Presented) The apparatus of claim 19, wherein the first modification weight is determined according to the formula:

    PNG
    media_image1.png
    53
    476
    media_image1.png
    Greyscale
,
wherein w[i] is the first modification weight, wherein lsf_new_diff[i] is the LSF differences of the current frame, wherein lsf_old_diff[i] is the LSF differences of the previous frame, and wherein i is an integer.

22. (Previously Presented) The apparatus of claim 21, wherein i is an integer value ranging from 0 to 9.

23. (Previously Presented) The apparatus of claim 21, wherein i is an integer value ranging from 1 to 8.


	L[i]=(1- w[i])*L_old[i]+ w[i] *L_new[i],
wherein L[i] is the modified linear predictive parameter of the current frame, wherein w[i] is the first modification weight, wherein L_new[i] is the linear predictive parameter of the current frame, wherein L_old[i] is a linear predictive parameter of the previous frame of the current frame, and wherein i is an integer.
*** The End of Claims ***

Reason for Allowance
Claims 1-14 and 19-23 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 2/8/2021 have been fully considered and are persuasive.  Thus, 35 USC 101 and 102 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “determine whether a signal characteristic of a current frame”, “determine a first modification weight”, “modify a linear predictive parameter of the current frame” 
Therefore, claim 1 is deemed allowable. Claim 19 is also deemed allowable for the same reason. Claims 2-14 and 20-24 depend on and further limit independent claims 1 and 9, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659